Citation Nr: 1450816	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 22, 2008, for the grant of service connection for a heart condition, to include ischemic heart disease.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972 and from September 1981 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for coronary artery disease, effective July 22, 2008.  


FINDING OF FACT

July 22, 2008, is the earliest date upon which it is factually ascertainable that the Veteran had ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2008, for grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.309, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an August 2009 letter, the RO informed the Veteran of VA's duties to notify and assist in the development of a claim.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

Next, VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1992).  The RO has obtained the Veteran's service medical records and VA medical records, and he has not indicated that there are any other sources of medical records.  The Veteran has also had the opportunity to submit argument in support of his claim.  Therefore, appellate review may proceed.

Effective Date

A June 2011 RO rating decision granted service connection for ischemic heart disease, characterized as coronary artery disease, effective July 22, 2008.  The Veteran disagreed with the June 2011 decision, contending that the grant for service connection should have been effective from October 1988, the date of the Veteran's claim for residuals of angina attack.  In the September 2011 notice of disagreement, the Veteran argued that he had been treated for chest pains and cardiac-related issues during service and that an earlier effective date was warranted.  

After reviewing the Veteran's arguments and the relevant documents of record, the Board concludes that an effective date of the award of service connection earlier than July 22, 2008, is not warranted and the appeal must be denied.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400(b) (2014).

The Veteran's June 2009 claim for service connection for a heart disability, later characterized as ischemic heart disease, was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2014).  

VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and 38 C.F.R. § 3.816 (d).  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).  

A covered herbicide disease includes the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. The new diseases added to the list of presumptive disabilities in August 31, 2010, which include ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically states that the effective date provisions of 38 C.F.R. § 3.816 apply.  75 Fed. Reg. 53,202 (August 31, 2010).  The Veteran currently qualifies as covered class member because he served in Vietnam and suffers from ischemic heart disease.  Thus the effective date analysis in this case falls under 38 C.F.R. § 3.816(c). 

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date that claim was received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in 38 C.F.R. § 3.816(c)(1) or 38 C.F.R. § 3.816 (c)(2) was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph 38 C.F.R. § 3.816(c)(1) or 38 C.F.R. § 3.816(c)(2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2014).

The Veteran first filed a claim for service connection for residuals of an angina attack in October 1988.  He separated from service in July 1988.  Since the Veteran filed a claim within one year of separation from service for entitlement for what he now claims was ischemic heart disease, the effective date of his claim could be the day following the date of his separation from service.  38 C.F.R. 3.309(c)(3) (2014).  However, the main issue before the Board is whether the Veteran had a heart disability that would constitute ischemic heart disease, the presumptive disability, during the pendency of the October 1988 claim.  

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309(e) (2014).

The Board has reviewed the treatment notes, tests, and other documents in the Veteran's service medical records, and finds that the preponderance of the evidence is against a finding that the Veteran had ischemic heart disease at any time during the pendency of the October 1988 claim.  The Veteran reported with chest pains to an emergency facility in December 1982, resulting in a diagnosis of an angina attack.  The Veteran underwent an electrocardiogram study during that visit, and the results were normal.  Thus, while the evidence shows that the Veteran had chest pain, the evidence does not show that he had any ischemic heart disease, the presumptive disability.  Next, a May 1984 treatment note documents the Veteran having a mid-systolic click in his heart.  The preponderance of the evidence is against a finding the a mid-systolic click constitute an ischemic heart disease, the presumptive disability listed in 38 C.F.R. 3.309(e).  In a June 1988 report of medical history at separation from active duty, the Veteran reported a history of shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and heart trouble.  An amendment was added to this exam in July 1988, and it documented that a recent electrocardiogram (ECG) test of the Veteran's heart revealed normal sinus rhythm, left axis deviation, and nonspecific intraventribular conduction delay.  Those findings are not shown to constitute ischemic heart disease, the presumptive disability listed in 38 C.F.R. 3.309(e).  Finally, the Veteran submitted a December 1988 buddy statement in which the Veteran's friend corroborated the aforementioned medical history.  That statement is corroborating evidence that the Veteran suffered from chest pain during service.  However that is not evidence that the Veteran had an ischemic heart disease during service or during the pendency of the October 1988 claim.  Neither the Veteran nor the Veteran's friend is shown to have sufficient medical expertise to be competent to diagnose an ischemic heart disease.  

Significantly, of record is a December 1988 VA examination in which the Veteran underwent an ECG study.  That examination found no cardiovascular disorders.  A blood pressures of 120/80, 120/80, and 130/80 were reported.  The ECG study was normal.  The examiner commented that there was a "normal sinus rhythm, no murmurs, good tones."  The examiner provided a diagnosis of an angina attack in 1982, by history.  Those examination findings do not demonstrate the presence of any ischemic heart disease, the presumptive disability.

A June 10, 2008, VA medical record of a chest radiographic study found no significant changes in the heart, no cardiac enlargement, and no volume loss.  The impression was no acute findings.  That chest study does not support a finding of any ischemic heart disease.

A July 22, 2008, VA medical report shows that the Veteran complained of atypical chest pain.  A persantine thallium SPECT scan was conducted that resulted in findings in the anteroapical region consistent with ischemia.  Therefore, that is the first date as of which it is factually ascertainable that the Veteran had any ischemic heart disease that the presumptive disability of ischemic heart disease arose.

The Board has also considered the statements made by the Veteran in the substantive appeal, a June 2011 statement, and a September 2011 notice of disagreement.  The Veteran argued that an ECG, and specifically those in use in the 1980s, was not considered by the medical profession as definitive for the presence of the various forms of angina, and that a stress test must be administered in order to get proper results.  The Veteran submitted those statements and arguments in support of his argument that he had angina during service.  Those statements are not competent evidence.  While the Veteran is competent to report chest pain, he is not competent to attribute symptoms to a specific underlying pathology or diagnosis, and he is not competent to diagnose ischemic heart disease.  Similarly, the Veteran is not trained or competent to comment on the appropriate test to be conducted regarding the diagnosis of ischemic heart disease, or, according to the Veteran, angina.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even were the statements competent, those statements imply that ischemic heart disease was not shown in the 1980s because an inadequate test was administered.  The Board agrees that the examination in the 1980s did not find ischemic heart disease.  In any event, any lay opinion is outweighed by the December 1988 VA examination, in which a medical doctor found that the Veteran did not have any cardiovascular abnormalities.  

The Board finds that there is no evidence of record that documents that the Veteran had ischemic heart disease until July 22, 2008.  Therefore, the Board finds that it cannot be shown that the presumptive disability of ischemic heart disease arose prior to July 22, 2008.

Thus, based on the evidence of record, the Board finds that ischemic heart disease was not manifest during the Veteran's service or during the pendency of the October 1988 claim.  There is no probative evidence of record documenting the presence of ischemic heart disease until July 22, 2008.

The evidence contained in the Veteran's service medical records note the existence of chest pain and irregularities in the Veteran's heartbeat, but not the existence of ischemic heart disease.  Furthermore, on examination in December 1988, the Veteran was not found to have any cardiovascular abnormalities, so it cannot be said that there was a factually ascertainable cardiovascular disability present for which service connection could have been granted at that time.

The Board has considered the arguments set forth by the Veteran.  However, the record shows that the information necessary to establish entitlement to service connection for ischemic heart disease was not made until July 22, 2008.  That is the earliest date as of which is can be said that the presumptive disability arose.  Furthermore, it is the earliest date of record as of which it is factually ascertainable that the Veteran had any cardiac disability for which service connection could be granted.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date for service connection for ischemic heart disease earlier than July 22, 2008, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 22, 2008, for the grant of service connection for ischemic heart disease is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


